IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


ESTATE OF: SIDNEY ROTHBERG,            : No. 346 EAL 2017
DECEASED                               :
                                       :
                                       : Petition for Allowance of Appeal from
PETITION OF: LYNN ROTHBERG             : the Order of the Superior Court
KEARNEY                                :


                                  ORDER



PER CURIAM

      AND NOW, this 13th day of December, 2017, the Petition for Allowance of

Appeal is DENIED.